Title: To James Madison from Arnold Henry Dohrman, 24 March 1795
From: Dohrman, Arnold Henry
To: Madison, James


Sir
Newyork 24 March 1795.
In reply to the Letter of 20 March, with which you honrd. me, I am oblidged to say, that unavoidable misfortunes & embarrassments had till now impeded me from complying with the Final settlement of the Debt due Mr. Mazzei, that I was just now beginning to acquire the means to fullfill the payment & had contemplated to advise you thereof, but from a delay in a material event which will enable me to do it, & which in a few days will be decided I had postponed it, & therefore take the Liberty to request you to grant me a few days longer, to enable me to make provision for the payment without sacrifying my township, & if convenient (I hope to be excused) to inform me when you expect to leave Philadelphia, that I may have every indulgence which your generous feelings, wishes to allow me, in order to raise the money on more easy terms; it being impossival for me at present to leave this city, prevents me from thanking you personnally for the humanity with which you have managed this infortunate affair, if while I hope for your Answer my affair is decided, information shall be given immediately, else on the return of your Letter, I confidently shall be prepared for a consideraval part of the payment, perhaps for the whole. With perfect Estem I have the honour to remain Sir Your most Obedt. humble Servant
Arnd. Henry Dohrman
